DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 24-26, 28, 30-32, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops).
With regards to claim 19, Gullentops discloses a process for the production of relief printing plates ([0025-0026]), where a carrier (200) with a polymeric substrate layer (220) is provided (FIG. 1) and a relief (210-212) is formed layer-by-layer on a surface of the substrate (FIG. 1), where the relief is formed by means of the following steps in the specific order of a), b) and then c):
a) single or multiple application of a liquid (radiation curable liquid for forming layers 210-212 FIG. 1, [0032]) comprising at least one reactive monomer ([0117]) to the surface of the substrate layer (220), 
b) diffusion of the reactive monomer into the polymeric substrate layer (220) for a prescribed exposure time ([0026, 0032-0033], i.e. some layers of 212 are printed before curing ([0026]) or partially cured ([0032]), thus, the radiation curable liquid would diffuse with the radiation curable liquid of the previously applied layer, which would provide better adhesion between the layers ([0032])) and 
c) hardening of the relief (“final curing step”, [0032]), 
where in step a) the liquid is applied in accordance with an image to the surface ([0029]) and where, after the prescribed exposure time of step b), any liquid that remains on the surface, having not diffused into the material, is removed from the surface before step c) ([0040], “The unexposed areas of the polymerizable layer are removed, for example, by a suitable solvent”), and in step c) the relief that is hardened comprises the polymer of the substrate layer and reactive monomer that has diffused into the material ([0026, 0032-0033]).  
With regards to claim 20, Gullentops discloses the process as claimed in claim 19, characterized in that the steps a) to c) are implemented only once with, in step a), only single application of the liquid (i.e. top layer of 220 and lowest most layer of 212 are printed followed by curing, [0026, 0032-0033]).  
With regards to claim 21, Gullentops discloses the process as claimed in claim 19, characterized in that the steps a) and b) are implemented from 2 to 100 times (i.e. forming layers 212 as in FIG. 1) and hardening in step c) takes place after the final implementation of the step b) ([0032] teaches “a final curing step is carried out to further harden the layers after all of them have been printed”).  
With regards to claim 22, Gullentops discloses the process as claimed in claim 21, characterized in that the step c) is also executed after every nth implementation of the steps a) and b), following the step b), where n is from 2 to 10 (“some of the layers are not cured directly after jetting the layer, but after jetting of a subsequent layer”; in addition, [0032] teaches n is 2 due to printing of layer 232 and 231 before curing and “a final curing step is carried out to further harden the layers after all of them have been printed”).  
With regards to claim 24, Gullentops discloses the process as claimed in claim 19, characterized in that the liquid comprises at least 50% by weight of reactive monomer ([0168], Table 1 shows an example of a radiation curable liquid having the reactive monomer to be SR506D and SR610 to be 65%).
With regards to claim 25, Gullentops discloses the process as claimed in claim 19, characterized in that the liquid comprises further components selected from the group consisting of photoinitiators ([0120]), plasticizers, emulsifiers, diffusion aids, solvents and surface-active substances.  
With regards to claim 26, Gullentops discloses the process as claimed in claim 19, where the reactive monomer is an ester or an amide of acrylic acid or methacrylic acid with mono- or polyfunctional alcohols ([0131]; specifically, [0055] of EP 1637926 A (its equivalence is US Publication 2006/0054040); these compounds are similar to those disclosed in page 10 of the Specification of the instant application), amines, aminoalcohols or hydroxyethers or -esters, an ester of fumaric or maleic acid, or an allyl compound.  
With regards to claim 28, Gullentops discloses the process as claimed in claim 19, characterized in that the polymer ([0152-0153]) of the polymeric substrate layer is selected from the group consisting of styrene-butadiene-styrene (SBS), styrene-isoprene-styrene (SIS), styrene-butadiene/styrene-styrene, styrene-isoprene-butadiene- styrene (SIBS) and styrene-butadiene (SB) block copolymers ([0153], specifically, [0092] of EP 1637926 A) and ethylene-propylene-diene rubber (EPDM).  
With regards to claim 30, Gullentops discloses the process as claimed in claim 19, characterized in that the substrate layer (220) is free from reactive monomer ([0101, 0110] suggests that layer 220 can be made from other types of materials other than the radiation curable liquid) or comprises less than 10% by weight of reactive monomer.  
With regards to claim 31, Gullentops discloses the process as claimed in claim 19, characterized in that the substrate layer (220, [0033]) comprises a plasticizer ([0148-0150]) selected from white oil, butadiene oil, liquid polyisoprene, high-boiling-point esters and paraffin oil ([0149]; more specifically, [0086] of EP 1637926A).  
With regards to claim 32, Gullentops discloses the process as claimed in claim 19, characterized in that the substrate layer (220, [0033]) comprises one or more photoinitiators ([0033, 0120], radiation curable liquid comprises a photoinitiator).  
With regards to claim 34, Gullentops discloses the process as claimed in claim 19, characterized in that the carrier (200) is composite material comprising at least one dimensionally stable carrier sheet ([0102]) and the substrate layer ([0100]).  
With regards to claim 35, Gullentops discloses the process as claimed in claim 19, characterized in that the hardening in step c) takes place via exposure to UV radiation ([0033]).  
With regards to claim 36, Gullentops discloses the process as claimed in claim 19, characterized in that the carrier (200) provided takes the form of a cylinder sleeve ([0098]).  
With regards to claim 37, Gullentops discloses a relief printing plate obtained according to the method of claim 19 ([0025]; FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Shin et al. (US Publication 2007/0259474; hereinafter Shin).
With regards to claim 23, Gullentops teaches the process as claimed in claim 19.  However, Gullentops is silent regarding the process is characterized in that the liquid is applied via application of a mask to the surface and application of the liquid through the mask, where the liquid reaches the unmasked portions of the surface, and where the design of the mask is such that a prescribed replicated image is produced.
Shin teaches the process is characterized in that the liquid (functional material M; [0054]) is applied via application of a mask (30; FIG. 2c) to the surface (10) and application of the liquid through the mask ([0054]), where the liquid reaches the unmasked portions of the surface (FIG. 2c), and where the design of the mask is such that a prescribed replicated image (20) is produced ([0054]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a known process to produce a relief pattern (i.e. direct inkjet printing such as those of Gullentops) with another known process to produce a relief pattern (inkjet printing through a mask ([0064]) as taught by Shin) because the method of Shin would form a high resolution pattern having a high aspect ratio ([0011]; Shin).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops) in view of Klinger (US Patent 4,857,434).
With regards to claim 33, Gullentops teaches the process as claimed in claim 32.

Klinger teaches a liquid is free from photoinitiators (col. 1, lines 13-24; specifically, the usage of a thermal initiator as opposed to a photoinitiator).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of initiator (photoinitiator as taught by Gullentops) with another known type of initiator (thermal initiator as taught by Klinger and its associated method of curing, in this case, heating for curing as opposed to UV exposure of Gullentops) because they are recognized as equivalent in the art (col. 1, lines 13-24; Klinger).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gullentops et al. (US Publication 2011/0219973; hereinafter Gullentops).
With regards to claim 38, Gullentops teaches the process as claimed in claim 32.  However, Gullentops is silent regarding characterized in that the exposure time is in the range from 10 seconds to 3600 seconds.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, Gullentops teaches ([0026], the curing of the layers can be fully or partially, which suggests the exposure time can be adjusted based on the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the exposure time (including the exposure time as claimed) as taught by Gullentops through routine experimentation to find the optimum time for curing the layer as originally intended.

Response to Arguments
Applicant's arguments filed 08/13/2020 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 5-6, Applicant argues that the amendments to the claims is distinguishable over the prior art.  Specifically, the inventive concept of “removing non-diffused liquid from the surface between steps b) and c).  Thus, Applicant does not believe that Gullentops disclose the specific sequence as claimed in amended claim 19.
The Examiner respectfully disagrees because Gullentops does teach the claimed limitation.  It is noted that the rejection above has been slightly amended after further consideration to reflect the amended claims.  Specifically, Gullentops teaches in [0090] that the step of “unexposed areas of the polymerizable layer are removed, for example, by a suitable solvent” is performed before c) “a final curing step is carried out to further harden all the layers” ([0032]).  Thus, Gullentops teaches the amended claimed invention.
  
With respect to the remarks on pages 6-7, Applicant argues that diffusion of a liquid material in a same liquid material is not the subject of claim 19.  Indeed, step b) of the claimed method specifies diffusion of the reactive monomer into the polymeric substrate layer for a prescribed exposure time. The reactive monomer is liquid but the polymeric substrate is not.  
The Examiner respectfully disagrees with Applicant’s argument because Gullentops does teach the “diffusion” as claimed in claim 19.  It is noted that the rejection above has been modified slightly.  Specifically, Gullentops teaches the layers 212 are applied and can be cured completely to achieve a solid polymer.  Gullentops further teaches the layers can be partially cured or the curing of the layers can happen after the application of multiple layers ([0026]).  Thus, it is reasonable to expect that a partially cured layer would have a mixed phase of solid/liquid or both layers would be liquid phase if multiple layers are applied before curing.  Since the phase is liquid or partially liquid, it is expected that diffusion would occur.  In conclusion, Gullentops is considered to teach the claimed invention.  

With respect to the remarks on pages  7-8, Applicant argues that for claim 38, the Examiner takes the point of view that Gullentops teaches a process as claimed in claim 32 and 19, in other words allegedly discloses the concept of an exposure time for allowing diffusion of the liquid monomer in a solid substrate.  The Applicant has shown that this interpretation of Gullentops is erroneous.  From this, it follows that selecting the exposure time in the range from 10 to 3600 seconds cannot be viewed as a routine experimentation.  Indeed, the general condition of an exposure time allowing diffusion is not disclosed in the prior art of record. 
The Examiner respectfully disagrees with Applicant’s argument because it is reasonable to expect that one of ordinary skill in the art performing routine experimentation based on the teaching of Gullentops would arrive at the claimed invention.  Specifically, Gullentops teaches a generic amount of curing the layers ([0026]) and that the curing device can be different types ([0066]).  Because different types of curing device produce different intensity of irradiation, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853